  Case 18-09010        Doc 59     Filed 05/28/19 Entered 05/28/19 14:33:50             Desc Main
                                    Document     Page 1 of 2


                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                        )      Case No. 18-09010
                                              )      Chapter 13
TYRA KENNEDY-WINSTON,                         )      Hearing Date: July 25, 2019
                                              )
         Debtor.                              )      Judge Cassling

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

         Law Office of Lance R. Minor, Ltd. (“Movant”), by and through its attorney Lance R.

Minor, moves this Court pursuant to 11 U.S.C. § 362(d) for an order granting Movant relief from

the automatic stay. In support of this Motion, Movant respectfully avers as follows:

         1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating

Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern

Division.

         2.      The Debtor is indebted to Movant in the amount of $3,679.75. Said debt includes

pre-petition debt in the amount of $1,425.86. The pre-petition debt is covered by a $3,500.00

deposit made into Movant’s IOLTA account by Debtor’s former husband, Andre Winston,

pursuant to an Order entered by the Circuit Court of Cook County, Illinois, on March 2, 2018.

See Exhibit A.

         3.      Recovery of the pre-petition debt was stayed automatically by operation of 11

U.S.C. § 362 of the Bankruptcy Code upon Debtor filing her petition on March 28, 2018.

         4.      Andre Winston deposited $3,500.00 into Movant’s IOLTA account on June 8,

2018.

         5.      Movant is entitled to relief from the automatic stay under 11 U.S.C. § 362(d)(2)

because the deposit was made specifically for the purpose of paying Debtor’s debt to Movant,
  Case 18-09010       Doc 59     Filed 05/28/19 Entered 05/28/19 14:33:50             Desc Main
                                   Document     Page 2 of 2


Debtor does not have any equity in the deposit, and the deposit is not necessary to an effective

reorganization.

       6.      Movant and Debtor executed an engagement letter on January 9, 2018 for Movant

to represent Debtor in her divorce which was proceeding in the Circuit Court of Cook County,

Illinois. See Exhibit B. Debtor was unable to pay Movant’s retainer. So, Debtor asked that her

husband be ordered to pay her retainer. Movant represented Debtor in her divorce both before

and after Debtor filed her bankruptcy petition. Movant was not informed of the filing of Debtor’s

bankruptcy petition until April 12, 2019.

       WHEREFORE, Law Office of Lance R. Minor, Ltd. Prays that this Honorable Court

enter an order modifying the automatic stay as to Movant and allowing Movant to use the cash

deposit set forth herein to pay Debtor’s pre-petition debt, and for such other and further relief as

this Court deems just and proper.

                                                     Respectfully submitted,

                                                     Law Office of Lance R. Minor, Ltd.



                                                     By:     /s/     Lance R. Minor

Lance R. Minor (IL Atty. No. 6256405)
Law Office of Lance R. Minor, Ltd.
120 North La Salle Street
20th Floor
Chicago, Illinois 60602
Ph: 773.469.1520




                                                 2
